NONPRECEDENTIAL  DISPOSITION  
                        To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1  

  
  

                    United States Court of Appeals  
                                     For  the  Seventh  Circuit  
                                     Chicago,  Illinois  60604  
                                       Submitted  July  18,  2016*  
                                        Decided  July  28,  2016  
  
  
                                                    Before  
  
                              DIANE  P.  WOOD,  Chief  Judge  
  
                              FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                              KENNETH  F.  RIPPLE,  Circuit  Judge  
  
  
No.  15-­‐‑3161                                                                 Appeal  from  the  United  
                                                                                States  District  Court  for  the  
UNITED  STATES  OF  AMERICA,  
                                                                                Southern  District  of  Indiana,  
   Plaintiff-­‐‑Appellee,  
                                                                                Indianapolis  Division.  
           v.  
                                                                                No.  1:93-­‐‑cr-­‐‑00148-­‐‑LJM-­‐‑KPF  
WILLIE  J.  HILL,                                                               Larry  J.  McKinney,  Judge.  
   Defendant-­‐‑Appellant.  
  
  
                                                     Order  
  
    Willie  Hill  is  serving  a  term  of  500  months’  imprisonment,  imposed  more  
than  20  years  ago,  for  distributing  substantial  quantities  of  both  crack  and  
powder  cocaine.  See  United  States  v.  Duff,  76  F.3d  122  (7th  Cir.  1996).  
  



    This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  
*

After  examining  the  briefs  and  the  record,  we  have  concluded  that  oral  argument  is  unnecessary.  
See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  
No.  15-­‐‑3161                                                                            Page  2  
  
  
      The  Sentencing  Commission  has  several  times  reduced  the  Guideline  range  
for  crack-­‐‑cocaine  convictions  and  made  those  reductions  retroactive,  but  these  
changes  did  not  affect  persons  such  as  Hill  who  distributed  powder  cocaine.  The  
most  recent  set  of  retroactive  reductions,  however,  is  a  two-­‐‑level  decrease  for  
most  drug  offenses.  See  Amendment  782  (adopted  November  2014).  Hill  asked  
the  district  court  to  cut  his  sentence  under  Amendment  782.  The  court  declined,  
however,  observing  that  although  Amendment  782  changes  Hill’s  offense  level  it  
does  not  affect  his  recommended  Guideline  range—and  under  18  U.S.C.  
§3582(c)(2)  only  a  defendant  whose  “sentencing  range”  has  been  reduced  may  
benefit  from  a  retroactive  amendment.  
  
      When  sentencing  Hill,  the  district  court  calculated  his  offense  level  as  42.  The  
court  started  with  38  based  on  the  quantity  of  drugs  distributed  and  added  2  for  
use  of  firearms  and  2  more  for  Hill’s  managerial  role  in  the  enterprise.  When  
combined  with  his  criminal  history  category  of  V,  this  produced  a  sentencing  
range  of  360  months  to  life.  Recalculated  under  Amendment  782,  and  giving  Hill  
credit  for  other  changes  made  before  Amendment  782,  his  offense  level  is  now  
38,  made  up  of  34  for  drug  quantity,  2  for  firearms,  and  2  for  his  managerial  role.  
The  recommended  range  today  for  someone  with  an  offense  level  of  38  and  a  
criminal  history  of  V  remains  360  months  to  life.  Because  Hill’s  sentencing  range  
has  not  decreased—even  though  his  offense  level  is  down  by  4—§3582(c)(2)  does  
not  permit  the  district  court  to  reduce  his  sentence.  
  
      Hill  maintains  that  he  should  have  been  held  accountable  for  only  1.5  
kilograms  of  crack  and  1.5  kilograms  of  powder  cocaine,  and  that  changing  his  
relevant  conduct  in  this  fashion  would  substantially  cut  his  sentencing  range.  But  
§3582(c)(2)  does  not  authorize  full  resentencing.  Dillon  v.  United  States,  560  U.S.  
817  (2010).  It  requires  the  district  court  to  make  modifications  specified  by  the  
retroactive  change  while  taking  other  calculations  as  given.  United  States  v.  Wren,  
706  F.3d  861  (7th  Cir.  2013);  U.S.S.G.  §1B1.10(b)(1)  &  Application  Note  2.  Under  
that  approach,  Hill’s  sentencing  range  remains  360  months  to  life,  and  his  request  
for  a  lower  sentence  was  properly  denied.  
  
                                                                                       AFFIRMED